Exhibit 10.04
 
 
DISTRIBUTOR AGREEMENT


TERMS AND CONDITIONS


 
This Distributor Agreement (“Agreement”) is made and entered as of August
Eighteenth Two Thousand and Eight (the “Effective Date”), by and between
BioXcell, Incorporated, a Massachusetts corporation located at 100 Cummings
Center, Ste 421E Beverly, MA 01915 “COMPANY”) and MediTech 1st. Canada Inc.,
located at,  100 boul. Alexis-Nihon, Suite 460 Montreal, Que., Canada H4M
2N9  (“Distributor”). In consideration of the promises and mutual covenants
contained herein, the parties agree
as follows:




1. DISTRIBUTION


1.1 Distribution. Subject to the terms and conditions of this Agreement and, if
applicable, a written addendum signed by COMPANY (“Addendum”), COMPANY hereby
grants Distributor a exclusive, non-transferable right during this Agreement to
distribute certain products and services offered by COMPANY in the territory of
Canada(the “Products”).


1.2 Exclusive Distribution. Except as set forth on an Addendum, Distributor
agrees that the right of distribution granted herein is exclusive. COMPANY
reserves the right to distribute outside the territory of Canada, whether
directly or indirectly, any and all Products worldwide without restriction.
COMPANY may grant the same, similar and/or any other distribution rights to any
other entity outside the territory of Canada, including without limitation to
other distributors outside the territory of Canada, dealers and original
equipment manufacturers.


2. PRICES, ORDERS, DELIVERIES AND PAYMENT


2.1 Prices. COMPANY shall offer the Products to Distributor based on a written
or electronic price list (the “Price List”) supplied by COMPANY. Distributor
agrees to purchase the Products in accordance with the terms and conditions
noted on the Price List. COMPANY may amend the Price List to add or delete
Products and may adjust the pricing with thirty (30) days advance notice to
Distributor. Price List revisions shall apply to all orders received after the
effective date of such revision. Product price increases shall not apply to
unfulfilled purchase orders prior to the effective date of the Purchase Price
increase. At its sole discretion, COMPANY may apply Product price decreases to
pending purchase orders accepted by COMPANY prior to the effective date of the
decrease but not yet shipped. In addition to the applicable prices and fees,
Distributor shall pay, or at COMPANY’S option reimburse COMPANY, for any and all
taxes, customs, duties, freight, insurance, shipping and related expenses
associated with the Products.


2.2 Taxes. All prices, fees and charges covered by this Agreement do not include
any federal, state, local, or foreign taxes that may be applicable to the
Products, including all non-resident withholding tax, wholesale sales taxes,
value-added taxes, goods and services tax, excise, sales, use and similar taxes
and customs duties. Distributor shall pay or reimburse COMPANY for all such
taxes and other charges. When COMPANY has the legal obligation to collect such
taxes, the appropriate amount shall be added to Distributor’s invoice and paid
by Distributor, unless and until Distributor provides COMPANY with a valid tax
exemption certificate.
 
1

--------------------------------------------------------------------------------



2.3 Orders and Acceptance. For any purchase order, Distributor shall place the
order and corresponding payment to COMPANY. Distributor shall comply with all
COMPANY minimum purchase order requirements. Orders shall not be deemed accepted
or binding without written notification thereof by COMPANY. This Agreement shall
govern all Distributor orders, and nothing contained in Distributor’s purchase
orders, confirming memos or other communications shall supersede or modify this
Agreement.


2.4 Delivery and Shipping. COMPANY shall not be liable to Distributor or any
third party if COMPANY fails to deliver an order, delivers an order incorrectly
and/or fails to meet a delivery date. If any order exceeds COMPANY’s inventory,
COMPANY shall allocate available inventory according to and in its sole
discretion. Returns are at the discretion of BioXcell.


2.5 Quarterly Forecasts. Purchase Orders Fifteen Days in Advance. On or before
the 10th day of every third calendar month, Distributor shall submit to COMPANY
a forecast of all of the Distributor’s purchases of the Products for the next
quarter. Distributor shall submit to COMPANY an amendment of purchase Order at
least fifteen (15) days in advance of the requested ship date for any and all
Products.


2.6 Payment. All credit terms and terms of payment are to be determined by
BioXcell, based upon competed credit application and credit verification. Once
credit terms have been established, payments may be sent via check, credit card
or wire transfer only as follows:


(a). Checks should be made to “BioXcell” and mailed to:


BioXcell, Inc.
Attn: Accounts Receivable
100 Cummings Center, Suite 421E
Beverly, MA 01915, USA


(b). BioXcell accepts the following credit cards: Visa, Mastercard.


 (c). For wire transfer, payments shall be wired to: Centrury Bank,428 Rantoul
Street, Beverly, Massachusetts,01915; Transit ABA# 011301390;
Account number: 21541655; SWIFT CODE: XXXXXXXX; Beneficiary: BioXcell, Inc.


3. OWNERSHIP


3.1 Ownership. All right, title and interest in and with respect to the
Products, including without limitation all intellectual property rights therein,
are solely owned by and shall remain with COMPANY, its licensors and suppliers.
Distributor shall not copy, make copies of, translate, localize, disassemble,
decompile, reverse engineer, attempt to discover the source code of, modify,
create derivative works from and/or in any way change any part of the Products,
including without limitation the documentation, packaging and
trademarks.  Registration and payment for registering the Invocell product (up
to $500.00 u.s.) will be the responsibility of COMPANY.
 
4. MARKETING OBLIGATIONS OF DISTRIBUTOR


4.1 Marketing and Support. Distributor shall maintain a staff of qualified sales
and training personnel to perform its obligations hereunder and shall actively
promote and market the Products. Distributor shall provide first and second
level support for the Products and shall directly support its resellers and end
users.  COMPANY will provide telephone support to Distributor during COMPANY’s
normal business hours in accordance with COMPANY’S then current support program.
Company will provide adequate training for distributor sales personnel at
Company’s premises, at no cost for the first year.  Distributor will cover his
travel and accommodation expenses.  During first year, company may accompany
distributor during one or more of his visits to key customers.  All company
travel and accommodation expenses will be covered by company. Any further
training by company shall be chargeable. Distributor shall provide its resellers
and end users with sufficient and reasonable assistance in training, service and
customer support with respect to the Products.
 
2

--------------------------------------------------------------------------------


 
4.2 Representations and Third Party Agreements. Distributor agrees that all
representations and warranties it makes with respect to the Products shall be
consistent With and not exceed and those made by COMPANY herein. Distributor
agrees that all third party agreements and arrangements with respect to the
Products, including without limitation agreements with resellers and end users,
shall have terms and conditions equal to and consistent with the terms and
conditions of this Agreement and shall state that COMPANY is the intended
beneficiary of these obligations and that COMPANY is entitled to enforce its
rights against both Distributor and such third party.


5. TRADEMARKS AND NOTICES.


5.1 Trademarks. COMPANY grants Distributor a exclusive, non-transferable,
limited license to use the Product trademarks, service marks and trade names
(“Trademarks”) solely in connection with the marketing and sales of the Products
in accordance with and during this Agreement. Distributor shall use the
Trademarks in accordance with instructions from COMPANY, which COMPANY may
revise in its discretion. Distributor agrees to cooperate with COMPANY in
facilitating COMPANY’s monitoring and control of the nature and quality of the
Products and related marketing materials and to supply COMPANY with specimens of
use of the Trademarks upon request. Distributor acknowledges the validity of the
Trademarks and the ownership of the Trademarks by COMPANY and its suppliers and
licensors. All such Trademarks shall bear the designation “™” or the designation
“®”, as specified by COMPANY. Distributor shall not challenge the rights of
COMPANY and its suppliers and licensors in any Trademarks. All goodwill and
reputation which accrues to any Trademarks in the course of Distributor’s
business shall automatically vest in COMPANY and its suppliers and licensors
without any separate or additional consideration of any kind to Distributor, and
Distributor agrees to take all such reasonable actions necessary to effect such
vesting.


5.2 Notices. Distributor shall not remove, alter or obscure any patent,
trademark, copyright or other notice or marking in or on any Product.


5.3 Prohibition of Similar Trademarks. Distributor shall not adopt, use,
register, make application for or attempt to register any acronym, trademark,
trade name or other marketing name of COMPANY or any confusingly similar mark,
uniform resource locator (URL), Internet domain name, or symbol as part of
Distributor’s own name or the name of any of its affiliates or as the name of
any product it markets.


6. WARRANTY AND DISCLAIMER 6.1 Limited Warranties. COMPANY warrants to the
original end user only for 30 days from such end user’s purchase date of the
Products, if used as authorized in accordance with COMPANY specifications, will
perform in material accordance with the specifications. COMPANY warrants to the
end user only for 24 months from such end user’s purchase date that the hardware
portion of the Products, if used as authorized in accordance with COMPANY
specifications, will not have significant defects in materials or workmanship
that make the Products unusable. COMPANY makes no warranty or representation
that the Products will meet any end user’s specific requirements, that the
operation of the Products will be secure, uninterrupted or error free, or that
all defects in the Products will be corrected. COMPANY makes no warranty,
implied or otherwise, regarding the performance or reliability of any third
party products (hardware or software). Installation of any third party products
other than as authorized by COMPANY will void all warranties. In addition, use,
modification and/or repair of the Products other than as authorized by COMPANY
voids all warranties. 6.2 Warranty Return Procedures. Distributor shall be
responsible for and shall coordinate all communication with its resellers and
end users concerning warranty claims, maintenance and support requests,
including without limitation obtaining proof of purchase from the end user.
After being notified in writing, distributor shall comply with COMPANY’s current
latest standard Product return procedures, which COMPANY may change from time to
time. Unless Distributor returns a Product in accordance with COMPANY’s limited
warranty and latest current standard product return procedures, Distributor
shall not return any Product. At its option, COMPANY shall repair or replace
defective Products that are covered by COMPANY’s limited warranty and returned
in accordance with COMPANY’s standard procedures by using new or like-new parts
or Products, or provide a refund of the price paid to COMPANY for such Product.
Distributor shall pay for all shipping charges, insurance, taxes, duties, and
others charges for all RMA shipments. COMPANY shall pay freight charges on
shipments to and from Distributor of Product repaired or replaced under
warranty; however, Distributor shall pay all duties, customs, taxes and other
charges on such shipments. Products that COMPANY determines are not defective,
not under warranty or not returned in compliance with COMPANY’s return
procedures shall be returned to Distributor and Distributor shall pay all
freight, insurance, duty, taxes and others charges related to these Products. A
company generated authorization number shall accompany all returns or will not
be accepted.
 
3

--------------------------------------------------------------------------------


 
6.3 DISCLAIMER. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EXCEPT FOR
THE EXPRESS LIMITED WARRANTIES SET FORTH IN THIS SECTION, COMPANY MAKES NO
REPRESENTATIONS OR WARRANTIES TO ANY PERSON OR ENTITY WITH RESPECT TO ANY OF THE
PRODUCTS, WHETHER EXPRESS, IMPLIED, STATUTORY, OR IN ANY OTHER PROVISION OF THIS
AGREEMENT OR ANY OTHER COMMUNICATION, AND THEY SPECIFICALLY DISCLAIM ANY IMPLIED
WARRANTY OR CONDITION OF SECURITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE AND/OR NONINFRINGEMENT OF THIRD PARTY RIGHTS. THERE IS NO
WARRANTY OR REPRESENTATION THAT THE OPERATION OF THE PRODUCTS WILL BE
UNINTERRUPTED, FAULT-TOLERANT, SECURE OR ERROR-FREE. TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, THE SOLE LIABILITY OF COMPANY, AND THE SOLE REMEDY,
RELATING TO ANY AND ALL APPLICABLE WARRANTIES SHALL BE, AT COMPANY’S OR OPTION,
TO REPAIR THE PRODUCT, REPLACE THE PRODUCT, OR PROVIDE A REFUND FOR THE PRICE
PAID TO COMPANY FOR THE PRODUCT.


7. TERM AND TERMINATION


7.1 Term and Termination. This Agreement shall become effective on the Effective
Date and shall expire one (1) year thereafter unless earlier terminated in
accordance with this Agreement. This Agreement may be renewed for additional one
(1) year periods by mutual agreement of the parties. This Agreement is not an
“evergreen” contract or of indefinite duration. Any party may terminate this
Agreement, with cause, by giving 90 days written notice.


7.2 Termination for Insolvency. This Agreement shall terminate, without notice,
(i) upon the institution by or against Distributor of insolvency, receivership
or bankruptcy proceedings or any other proceedings for the settlement of
Distributor’s debts, (ii) upon Distributor’s making an assignment for the
benefit of creditors, or (iii) upon Distributor’s dissolution or ceasing to
function as an on going business concern.


7.3 No Damages or Other Rights Upon Termination. In making this Agreement, all
parties have considered that they will make expenditures in preparing for
performance under this Agreement and will possibly sustain losses and damages in
the event of its termination. However, the parties expressly agree that the
rights of termination in this Agreement are absolute. The parties agree that no
party shall be liable to any other party for any damages, compensation,
payments, costs or other types of losses arising out of termination of this
Agreement, and the parties expressly waive all such damages, compensation,
payments, costs and losses, including without limitation those related to
goodwill, prospective profits, anticipated sales, and amounts spent on training,
advertising, market development, leases and other investments. Distributor
agrees that any contracts or other arrangements it enters into with any third
parties relating to the Products will be consistent with and subject and
subordinate to the rights of termination in this Agreement. Distributor will
indemnify and hold COMPANY harmless against any and all liability, loss,
damages, costs and expenses incurred in connection with claims by any such third
party.


7.4 Effect of Termination and Survival of Certain Terms. In the event that this
Agreement expires or is terminated, Distributor shall immediately pay all
outstanding amounts payable hereunder. Upon expiration or termination of this
Agreement, in case distributor is in possession of inventory with a reasonable
expiry date, the COMPANY should allow Distributor to sell inventory within 90
days or if it chooses not to, Company will be under obligation to buy back such
inventory at Distributor landed cost.. All provisions concerning termination,
ownership of intellectual property rights and trademarks, indemnification,
limitation of liability, disclaimer of warranties, governing law, jurisdiction
and venue shall survive the termination and expiration of this Agreement.
 
4

--------------------------------------------------------------------------------


 
8. LIMITATION OF TOTAL LIABILITY


THE COMPANY SHALL INDEMNIFY THE DISTRIBUTOR AGAINST ANY LIABILITY INCURRED BY
THE DISTRIBUTOR IN RESPECT OF DAMAGE TO PROPERTY, DEATH, OR PERSONAL INJURY
ARISING FROM ANY FAULT OR DEFECT IN THE MATERIALS OR WORKMANSHIP OF THE PRODUCTS
AND ANY REASONABLE COSTS ARISING IN CONNECTION WITH THE LIABILITY (A “RELEVANT
CLAIN”).TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, DISTRIBUTOR AGREES
THAT THE AGGREGATE, CUMULATIVE LIABILITY OF COMPANY FOR ALL CLAIMS RELATED TO
THIS AGREEMENT AND/OR THE PRODUCTS, REGARDLESS OF THE FORM OF ACTION (WHETHER IN
CONTRACT, TORT, UNDER STATUTE OR OTHERWISE), SHALL BE LIMITED TO THE AMOUNT PAID
BY DISTRIBUTOR FOR THE PRODUCTS GIVING RISE TO SUCH LIABILITY. DISTRIBUTOR
AGREES THAT SUCH AMOUNT IS SUFFICIENT TO SATISFY THE ESSENTIAL PURPOSE OF THE
PROVISIONS OF THIS AGREEMENT AND THAT SUCH A LIABILITY IS A FAIR AND REASONABLE
ESTIMATE OF ANY LOSS AND DAMAGE LIKELY TO BE SUFFERED IN THE EVENT OF ANY
WRONGFUL ACT OR OMISSION BY COMPANY. TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, IN NO EVENT SHALL COMPANY BE LIABLE FOR COST OF PROCUREMENT OF
SUBSTITUTE PRODUCTS OR SERVICES, LOST PROFITS, OR ANY SPECIAL, INDIRECT,
RELIANCE, CONSEQUENTIAL OR INCIDENTAL DAMAGES, HOWEVER CAUSED AND ON ANY THEORY
OF LIABILITY, RELATED TO THIS AGREEMENT OR THE PRODUCTS. THIS LIMITATION SHALL
APPLY EVEN IF COMPANY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
DISTRIBUTOR AGREES THAT THE PRICE OF THE PRODUCTS REFLECTS THIS ALLOCATION OF
RISK. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, COMPANY. SHALL HAVE NO
LIABILITY WITH RESPECT TO DISTRIBUTOR’S END USERS, RESELLERS AND/OR ANY OTHER
THIRD PARTIES. NOTWITHSTANDING THE TERMS OF THIS SECTION, COMPANY DOES NOT
EXCLUDE LIABILITY IN RESPECT OF PERSONAL INJURY OR DEATH EXCEPT TO THE MAXIMUM
EXTENT THAT IT CAN BE EXCLUDED OR LIMITED BY LAW.


9. CONFIDENTIAL INFORMATION. “Confidential Information” means any information,
technical data, or know-how that, if disclosed in written form, is designated in
writing to be confidential or proprietary, or if disclosed orally, is summarized
and confirmed in writing within thirty (30) days as being confidential or
proprietary. Notwithstanding the foregoing, all Price Lists, Product
information, the terms and conditions of this Agreement and any Addendum are
deemed Confidential Information. Confidential Information does not include
information, technical data or know-how that (i) is in the possession of the
receiving party at the time of disclosure as shown by the receiving party’s
files and records in existence prior to the time of disclosure, or (ii) prior to
or after the time of disclosure becomes part of the public knowledge or
literature, not as a result of any wrongful inaction or action of the receiving
party, or (iii) is developed independently by the receiving party without use of
or reference to the Confidential Information of the disclosing party, or (iv) is
properly acquired from a third party having the right to disclose such
information, (v) is approved in writing for release by the disclosing party; or
(vi) is required to be disclosed by administrative or judicial action, provided
that the disclosing party is afforded sufficient time in advance to oppose or
limit such disclosure. Each party agrees not to use Confidential Information
disclosed to it by the other party for its own use or for any purpose except to
perform as required under this Agreement. Neither party shall disclose the
Confidential Information of the other party to third parties or to its own
employees except employees who are required to have the information in order to
carry out the contemplated business discussions. Each party has had or shall
have employees to whom Confidential Information of the other is disclosed sign a
non-disclosure agreement in content substantially similar to this Agreement.
Each party agrees that it shall take all reasonable efforts to avoid disclosure
of Confidential Information of the other including efforts at least as great as
those used to protect its own confidential information. Each party agrees to
notify the other party in writing of any misuse or misappropriation of any
Confidential Information of the other which may come to its attention.


 10. MISCELLANEOUS


10.1 Independent Relationship. The relationship of COMPANY and Distributor is
independent and only that of a vendor and vendee. Nothing contained in this
Agreement shall create any agency, employment, partnership, joint venture or
similar relationship between COMPANY and Distributor for any purpose. No party
shall have any right whatsoever to incur any liabilities or obligations or to
make any warranties on behalf of or binding upon another party.


10.2 Indemnification. Distributor agrees to indemnify and hold COMPANY harmless
against any claim, liability, expenses, judgments, attorney fees and damages
that COMPANY becomes liable for by reason of Distributor’s breach of this
Agreement or Addendum, or by reason of any act or omission of Distributor in
marketing, selling or supporting the Products. Company agrees to the same
indemnification to Distributor.
 
5

--------------------------------------------------------------------------------


 
10.3 Force Majeure. Except for payment of monies, no party shall be liable for
its failure to perform any obligations on account of strikes, shortages, failure
or acts of suppliers, riots, insurrection, fires, flood, storm, explosions, acts
of God, war, acts of terrorism whether actual or threatened, acts of a public
enemy, epidemics, quarantines, Governmental action, labor conditions,
earthquakes, material shortages or any cause which is similar to those
enumerated or beyond the reasonable control of such party.


10.4 Non-assign ability and Binding Effect. The parties shall not assign or
transfer this Agreement, except that COMPANY may assign and transfer its rights
and obligations under this Agreement to an affiliate, parent or subsidiary of
COMPANY. Subject to the foregoing sentence, this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their successors and
permitted assigns.


10.5 Notices. Any notice to be given under this Agreement shall be delivered to
the address specified above postage prepaid, and if to COMPANY to its Legal
Department (i) by registered or certified mail, (ii) by overnight courier, (iii)
by fax, or (iv) by first class mail. Notice so given shall be deemed effective
when first sent.


10.6 Governing Law; Jurisdiction; Venue. This Agreement shall not be governed by
the 1980 UN Convention on Contracts for the International Sales of Goods;
rather, this Agreement shall be governed by and construed under the laws of the
State of Massachusetts without regard to conflicts of laws principles. The state
and federal courts in and for Beverly, MA shall have exclusive jurisdiction for
any disputes related to this Agreement, an Addendum or the Products, and the
parties consent to the personal jurisdiction and venue of these courts.


10.7 Export Law Compliance. Distributor understands and recognizes that the
Products and other materials made available under this Agreement are subject to
the export administration regulations of the United States Department of
Commerce, other United States government laws and regulations related to the
export of technical data and equipment and products, and applicable foreign laws
and regulations. Distributor shall be solely responsible for compliance with all
such laws and regulations, and agrees to comply, and to ensure that its
resellers comply, with all such laws and regulations, including any future
modifications thereof. Distributor and its resellers shall be solely responsible
for obtaining any necessary export licenses and exemptions. All Products and
related information and materials are prohibited for export or re-export to a
number of countries and persons, including without limitation Cuba, Iran, Iraq,
Libya, North Korea, Sudan, and Syria, and to any person or entity on the U.S.
Department of Treasury’s list of Specially Designated Nationals, Specially
Designated Narcotics Traffickers and Specially Designated Terrorists.


10.8 Compliance With Law. Distributor shall provide, pay for, be responsible
for, and keep in good standing all licenses, permits or other applicable
approvals pertaining to activities engaged in by Distributor that may be
required. Distributor shall comply in all respects with all applicable laws and
regulations, including without limitation federal, state, local and foreign laws
and regulations, pertaining to the distribution of the Products and its
obligations and activities under this Agreement.


10.9 Severability. If any provision of this Agreement is found to be invalid,
unlawful or unenforceable by a court of competent jurisdiction, such invalid
term shall be severed from the remaining portion of this Agreement, which will
continue to be valid and enforceable to the fullest extent permitted by law.


10.10 Entire Agreement. This Agreement consists of the terms and conditions
herein and constitutes the entire Agreement between the parties which supersedes
all prior agreements, discussions and understandings, whether oral or written,
between the parties hereto with respect to the subject matter hereof. This
Agreement may be executed in faxed counterparts, each of which shall be deemed
an original and all of which together shall constitute one instrument. This
Agreement may be modified only by a written Amendment hereto executed by duly
authorized representatives of all the parties.


10.11 Language. This Agreement is in English only, which shall be controlling in
all respects. All communications and notices shall be in English.




6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives on the dates set forth below.




DISTRIBUTOR:
Meditech 1st.Canada,Incorporated                               


By: s/Vivian Chebli                                                          


Printed Name: Vivian Chebli,B.Sc.,
M.Sc.                                                                                                                            


Title:
President                                                                 


Date: August 19, 2008                                                     

 




BioXcell, Incorporated


By: s/Sean M Paradis                                                       
                                         
Printed Name: Sean Michael Paradis                            


Title: Vice President, Sales & Mktg.                             


Date: August 21, 2008                                                     
 
7

--------------------------------------------------------------------------------

